United States Court of Appeals
                        For the First Circuit

Nos. 19-1490, 19-1602

              UNITED NURSES & ALLIED PROFESSIONALS,

                  Petitioner, Cross-Respondent,

                                 v.

                 NATIONAL LABOR RELATIONS BOARD,

                  Respondent, Cross-Petitioner,

                          JEANNETTE GEARY,

                             Intervenor.


                            ERRATA SHEET

     The opinion of this Court issued on September 15, 2020, is
amended as follows:

     On page 5, fn. 1,final line, replace "at" with "for"

     On page 6, line 10, change "aff'd." to "aff'd,"